Citation Nr: 1302762	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  09-33 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Entitlement to service connection for a right ear hearing loss disability.

2.  Entitlement to service connection for a left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel





INTRODUCTION

The Veteran served on active duty from September 1998 to December 2004.  He received the Purple Heart (second award) and the Combat Infantry Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  This rating decision denied service connection for hearing impairment, and granted service connection for tinnitus.  


FINDINGS OF FACT

1.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran has a right ear hearing loss disability for VA purposes.

2.  The competent medical, and competent and credible lay, evidence of record demonstrates that it is at least as likely as not that the Veteran's left ear hearing loss disability is related to active duty.


CONCLUSIONS OF LAW

1.  A right ear hearing loss disability was not incurred in or aggravated by active service, and may not be presumed (as an organic disease of the nervous system) to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


2.  A left ear hearing loss disability was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

In this case, the Board is granting in full the benefit sought on appeal with respect to left ear hearing loss.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

In correspondence dated in November 2006, VA informed the appellant of what evidence was required to substantiate his claim, and his and VA's respective duties for obtaining evidence.  It also notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds that the VCAA notice requirements have been met in this case.

Duty to Assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, and VA and private medical records.  The Board has carefully reviewed the evidence and concludes that there has been no identification of further available evidence not already of record.  

A VA examination was conducted in May 2007.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination conducted in this case is more than adequate with respect to the Veteran's right ear hearing loss, as it reflects a review of the Veteran's claims file and considers all of the pertinent evidence of record.  The Board acknowledges that the May 2007 VA examination report is inadequate with respect to the Veteran's left ear hearing loss, as discussed below.  Nevertheless, the May 2007 VA examination report is adequate for adjudication of the Veteran's right ear hearing loss claim.  It provides clinical findings which are pertinent to the issue of whether the Veteran has right ear hearing loss for VA purposes.  38 C.F.R. § 3.385 (2012).  Accordingly, the Board finds that VA's duty to assist with respect to providing a VA examination or obtaining a VA opinion with respect to the Veteran's right ear hearing loss claim has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

With respect to the Veteran's claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

In general, a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including sensorineural hearing loss (as an organic disease of the nervous system), may be presumed to have been incurred in or aggravated by service if it/they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2012). 

The Board points out that the absence of in-service evidence of hearing loss, including one meeting the requirements of 38 C.F.R. § 3.385, is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Hensley also provides that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a Veteran's in-service exposure to loud noise and his current disability.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that he incurred right ear and left ear hearing loss during active duty.  He asserts that he had noise exposure during combat in Kosovo and Iraq, and that his right ear drum was perforated during combat.

Right Ear Hearing Loss

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a right ear hearing loss disability.  The record does not show that the Veteran has right ear hearing loss for VA purposes.  

The report of the May 2007 VA audio examination reflects that the examiner reviewed the Veteran's claims file.  It sets forth the Veteran's subjective complaints, military noise exposure and occupational noise exposure.  

Current pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
5
10







Speech audiometry revealed speech recognition ability of 100 percent on the right.  The pertinent diagnosis was normal hearing in right ear. 

The Board observes that these audiometric findings do not represent hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  

A chart report of a July 2008 audiogram conducted by the Veteran's employer does not show that he has right ear hearing loss for VA purposes.  38 C.F.R. § 3.385.

The Board recognizes the Veteran's statements made in support of this claim.  The Veteran is competent to report having sustained acoustic trauma, and right head/ear trauma during active duty.  Since his contentions are consistent with the circumstances of his service, such assertions are deemed to be credible.  The Veteran is competent to provide testimony and statements concerning factual matters of which he has firsthand knowledge (i.e., experiencing or observing noise exposure and right head/ear trauma during service, and right ear hearing loss problems during or after service).  Barr, supra; Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran, however, is not competent to diagnose himself with a right ear hearing loss disability for VA purposes.  A layperson is generally not deemed competent to express an opinion on a matter that requires medical knowledge, such as the question of whether a chronic disability is currently present or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  As there is no evidence of a current right ear hearing loss disability for VA purposes for which service connection may be granted, service connection is not warranted.

In sum, there has been no demonstration by competent clinical evidence of record that the Veteran is entitled to service connection for a right ear hearing loss disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Left Ear Hearing Loss

The report of the May 2007 VA audio examination reflects that the examiner reviewed the Veteran's claims file.  The examiner noted that active duty audiograms conducted in September 1998, July 2002, August 2002, April 2004 and April 2005 found clinically normal hearing, bilaterally.  The report sets forth the Veteran's subjective complaints, military noise exposure and occupational noise exposure.  Current pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
15
15
35







Speech audiometry revealed speech recognition ability of 100 percent on the left.  The pertinent diagnosis was sensory hearing loss in the left ear.  The Board notes that the results of this audiogram do not represent hearing loss for VA purposes.  38 C.F.R. § 3.385.

The VA examiner stated that the Veteran's hearing loss was less likely as not related to the combat noise exposure during military service.  The examiner explained that all audiometric testing that was completed while the Veteran was in the military and prior to discharge revealed clinically normal hearing.  The Veteran reported that he was exposed to high intensity noise while at his civilian occupation (train conductor, with the left ear reportedly exposed more to noise).  The examiner concluded that because the Veteran's hearing was normal at discharge, it was her opinion that the hearing loss was less likely as not caused by or a result of noise exposure in the military.  

The Board finds that this VA medical opinion does not constitute competent medical evidence against the Veteran's claim.  The opinion is based wholly or in significant part on the absence of in-service evidence of left ear hearing loss.  Such a conclusion is contrary to Hensley, supra, and Ledford, supra.  

The chart report of the July 2008 audiogram conducted by the Veteran's employer provides that he had a left ear pure tone threshold of 55 decibels at 4000 Hertz.  The Board notes that this result represents left ear hearing loss for VA purposes.  38 C.F.R. § 3.385.

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court stated that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Further, in Gilbert, supra, the Court stated that a veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  The Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.  See also 38 C.F.R. § 3.102. 

In this case, the Veteran has implicitly contended that he has had left ear hearing loss since combat noise exposure.  As noted above, he is competent to report having sustained acoustic trauma during active duty, and his contentions on this point are deemed to be credible.  He is competent to provide testimony and statements concerning factual matters of which he has firsthand knowledge (i.e., experiencing or observing noise exposure during service and left ear hearing loss problems during or after service).  Barr, supra; Washington, supra.  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson, supra; Jandreau, supra.  

The record shows that the Veteran has current left ear hearing loss for VA purposes.  The record contains evidence of inservice and post-service noise exposure.  The record contains no competent medical evidence that the Veteran's left ear hearing loss is more likely than not due to the post-service noise exposure.  Thus, the record reflects that it is at least as likely as not that the Veteran's left ear hearing loss is due to the inservice noise exposure.  Resolving any reasonable doubt in favor of the Veteran, the Board concludes that service connection is warranted for a left ear hearing loss disability. 


ORDER

Service connection for a right ear hearing loss disability is denied.

Service connection for a left ear hearing loss disability is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


